KINSHASA, 12 JANVIER 2012

LA SOCIETE MINIERE DE KILO MOTO SARL
et

LA SOCIETE AMANI CONSULTING SPRL

AVENANT AU CONTRAT D'ASSOCIATION
DU 03 JANVIER 2012

RELATIF A LA CONSTITUTION DE LA SOCIETE COMMUNE
« GIRO GOLDFIELDS EXPLORATION SPRL »
POUR L'EXECUTION DES TRAVAUX D'EXPLORATION
DANS LES PERIMETRES MINIERS DE SOKIMO

LE PRÉSENT AVENANT AU CONTRAT D'ASSOCIATION DU 03 JANVIER 2012 EST
CONCLU EN DATE DU 12 JANVIER 2012, ENTRE :

1)

2)

LA SOCIETE MINIERE DE KILO MOTO, en sigle « SOKIMO », société par actions à
responsabilité limitée de droit congolais, née de la transformation de l'Entreprise
Publique « OFFICE DES MINES D'OR DE KILO-MOTO » (OKIMO), dont les statuts
ont été authentifiés suivant l'Acte Notarié n° 0917/2010 établi en date du 23 décembre
2010 par Monsieur Vincent MOYA KILIMA, Directeur-Chef de Services de Chancellerie
& Contentieux a.i. du Ministère de la Justice et Droits Humains à KINSHASA/GOMEE,
et enregistrés sous le numéro 917 à 920 Volume VII, immatriculée au Nouveau
Registre de Commerce de la Ville de BUNIA Sous le numéro NRC 2097, ayant son
siège social à BUNIA, Province Orientale, et son siège administratif à Kinshasa, au
numéro 15 de l'avenue des Sénégalais, dans la commune de la Gombe, ci-représenté
par son Président du Conseil d'Administration ad intérim, Monsieur Yvon NSUKA zi-
KABUIKU et son Administrateur-Directeur Général ad intérim, Monsieur Michel
MAKABA MBUMBA, tous nommés aux termes de lOrdonnance Présidentielle
n°08/004/2008 du 12 janvier 2008 portant nomination des Membres des Conseils
d'Administration des Entreprises Publiques, dûment habilités, ci-après dénommée «
SOKIMO » ;

d’une part,

LA SOCIÉTÉ AMANI CONSULTING SPRL, Société Privée à Responsabilité Limitée
de droit congolais, ayant son siège social, au numéro 183 de l'avenue
KALEMBELEMBE, dans la commune de LINGWALA, à Kinshasa, République
Démocratique du Congo, dont les statuts ont été authentifiés suivant l'Acte Notarié n°
0914/2006 établi en date du 5 octobre 2006 par Monsieur JB NSELUMBE MOTOKO
Directeur-Chef de Services de Chancellerie & Contentieux du Ministère de la Justice
et Droits Humains à KINSHASA/GOMBE, et enregistrés sous le numéro 0914 Folio
0915 Volume 11, immatriculée au Nouveau Registre de Commerce de la Ville de
Kinshasa sous le numéro KG/62835/M, agissant par son Directeur Général, Monsieur
CONG MAOHUAI, dûment habilité, ci-après dénommée « AMANI»,

d’autre part.

IL À ETE PREALABLEMENT EXPOSE QUE :

(A)

(B)

SOKIMO est titulaire des droits miniers sur le Périmètre minier dénommé « GAWA »,
situé dans le Territoire de WATSA, District du Huat-Uélé en Province Orientale, couvert
par les Permis d'Exploitation numéros 5048 et 5058, couverts par deux Arrêtés
Ministériels référencés 2866/CAB.MIN/MINES/01/2007 et
2875/CAB.MIN/MINES/01/2007 du 12 mai 2007, lesquels Permis lui confèrent le droit
exclusif d'effectuer, à l'intérieur des périmètres sur lesquels ils portent et pendant la
durée de leur validité, les travaux de prospection, de recherches et d'exploitation de l'or
et le cas échéant, des substances associées ou non associées s'il en demande
l'extension.

SOKIMO et AMANI ont conclu en date du 03 janvier 2012 le Contrat d'Association
relatif à la constitution de la Société Commune « GIRO GOLDFIELDS EXPLORATION
SPRL (en “abrégé «GIROGOLD SPRL) («le Contrat d’Association »), pour
l'exécution des travaux d'exploration dans les Perimètres couverts par les Permis
d'Exploitation numéro 5107 (Territoire de DJUGU, District de l'ITURI, Province
Orientale) consacré par l'Arrêté [se n° 0473/CAB.MIN/MINES/01/2009 du 03 août

Î
) |
1
(C)

D)

2009,et sur le périmètre minier dénommé " MOKU 11" (Territoire de WATSA, District du
Haut-Uélé, Province Orientale) couvert par les Permis d'Exploitation numéros
5046,5049, 5050 et 5069, consacrés respectivement par les Arrêtés ministriels n°
2864/CAB.MIN/MINES/01/2007 du 12 mai 2007, n° 2897/CAB.MIN/MINES/01/2007 du
12 mai 2007, n° 2868/CAB.MIN/MINES/01/2007 du 12 mai 2007, et n°
2876/CAB.MIN/MINES/01/2007 du 12 mai 2007.

AU regard de la nécessité de disposer également de toutes les informations
nécessaires sur les ressources minérales dans le Périmètre « GAWA », actuellement
disponible, SOKIMO a saisi AMANI d'une demande d'extension du Contrat
d'Association audit Périmètre. Après échanges de vues, cette requête de SOKIMO a
rencontré l'assentiment d'AMANI.

En conséquence, les Parties ont convenu de procéder à la modification du Contrat
d'Association en ce qui concerne principalement le Périmètre du projet commun et les
Permis d'Exploitation retenus, par la signature du présent Avenant au Contrat
d'Association du 03 janvier 2012, dans les termes et conditions suivent.

IL EST CONVENU ET ARRETE CE QUI SUIT :

1.

Définitions et interprétation

À moins que le contexte n'en exige une interprétation différente, les significations des
expressions « Permis d'Exploitation » et « Périmètre », telles que reprises dans le
point 1 du Contrat d'Association du 03 janvier 2012, sont modifées et complétées
comme suit :

Permis d'Exploitation désigne individuellement ou collectivement les Permis
d'Exploitation numéros 5046, 5048, 5049, 5050, 5058, 5069 et 5107, qui sont
détenus par SOKIMO à la date de Signature du présent Contrat, dont des copies sont
jointes à l'Annexe 3 et qui font l'objet du présent Contrat, ainsi que tous
renouvellements de l'un ou l'autre de ces Permis et tous nouveaux permis émis en
remplacement de ces Permis ;

Périmètre désigne la zone géographique couverte par les Permis d'Exploitation
numéros 5046, 5048, 5049, 5050, 5058, 5069 et 5107, d'une superficie de 1.536 km,
représenté par 1.809 carrés miniers, dont la description détaillée figure en l'Annexe
du présent Avenant.

Apports et engagements de SOKIMO

Le paragraphe 1° du point 8.8 du Contrat d'Association relatif à la Cession des
Permis d'Exploitation est modifié et complèté comme suit :

8.8. Cession des Permis d'Exploitation

SOKIMO s'engage à céder à la Société Commune, libres de toutes Charges, les
Permis d'Exploitation numéros 5046, 5048, 5049, 5050, 5058, 5069 et 5107,
Conformément aux articles 182 à 186 du Code Minier et aux articles 374 à 380 du
Règlement Minier, conduisant la Société Commune à devenir le Titulaire exclusif (tel
que ce terme est défini dans le Code Minier) à l'égard du Périmètre.

Paiement du Pas de Porte et autres paiements en faveur de SOKIMO

Les points 9.1 et 9.4 de l'article 9 du Contrat d'Association relatif au Paiement du Pas
de Porte et autres paiements en faveur de SOKIMO sont modifiés et complètés
comme suit :

9.1. Pas de Porte :

AMANI s'engage à verser la somme totale de Six millions cinq cent mille dollars
américains (6.500.000 USD) à titre de pas de porte portant sur la Zone du Projet.
Cette somme sera à la charge d'AMANI et elle ne pourra devenir une dette de la
Société Commune ni être payée par la Société Commune, d'aucune façon.

Conformément aux instructions en vigueur en la matière en RDC, cette somme sera
payable de la manière suivante :

- 50% de cette somme, soit Trois millions deux cent cinquante mille dollars
américains (3.250.000 USD), sera versé à l'État de la RDC ;

- 50% de cette somme, soit Trois millions deux cent cinquante mille dollars
américains (3.250.000 USD), sera versé à SOKIMO.

Le paiement du pas de Porte s'effectuera dans les sept (7) jours de la remise à la
Société Commune par le Cadastre Minier du certificat démontrant le transfert du
dernier des Permis d'Exploitation à la Société Commune d’Exploration.

SOKIMO confirme, en ce qui concerne le périmètre du Projet, que ni AMANI, ni la
Société Commune n'est tenue de verser à quelque tiers que ce soit, un quelconque
autre règlement à quelque moment que ce soit, au titre de pas de porte.

8.4. Paiement des arriérés des droits Superficiaires:

Les parties déclarent et reconnaissent que SOKIMO est actuellement redevable vis-
à-vis du Trésor Public des arriérés des droits superficiaires relatifs aux Permis
d'exploitation couvrant le Périmètre du projet commun pour un montant global de
1.800.634,21 USD,

Pour le maintien de la validité desdits titres miniers et afin de permettre le transfert
des Permis d'Exploitation en faveur de la Société Commune par le Cadastre Minier
(CAMI), les parties conviennent qu'AMANI payera lesdits arriérés des droits
Superficiaires ainsi que les frais de poursuite y afférents de l'ordre de 500.000 USD,
sous forme de prêt à accorder à SOKIMO, dont les termes et les modalités de
remboursement seront précisés dans un acte séparé.

Généralités

A l'exception des clause ci-dessus modifiées, toutes les autres dispositions du
Contrat d'Association restent en vigueur.

Le présent Avenant au Contrat d'Association est établi en six (6) exemplaires
originaux.

$

5. Mandat
Tous pouvoirs sont donnés au porteur d'un ou plusieurs originaux du présent Avenant
au Contrat d'Association, aux fins de procéder à son authentification par devant le
Notaire territorialement compétent.

En foi de quoi, les Parties ont signé le présent Avenant au Contrat d'Association à Kinshasa,
le 12 janvier 2012.

POUR LA SOCIETE MINIERE DE KILO-MOTO

a

D
Yvon NSUKA ZI KABWIKU Michel ABA MBUMBA
Président a.i du Conseil d'Administration Administrateur Directeur Général a.i
POUR AMANI-CONSULTING SPRL
2 S

ANNEXE |

TITRES MINIERS
ANNEXE II
CARTES
ACTE DE CESSION TOTALE
DES PERMIS D'EXPLOITATION NUMEROS 5048 ET 5058

ENTRE

LA SOCIETE MINIÈRE DE KILO MOTO, société par actions à responsabilité limitée, née de la
transformation de l'Entreprise publique « OFFICE DES MINES D'OR DE KILO-MOTO », dont les
Statuts ont été authentifiés suivant l'Acte Notarié n° 0917/2010 établi en date du 23 décembre 2010
par Monsieur Vincent MOYA KILIMA, Directeur-Chef de Services de Chancellerie & Contentieux a.i
du Ministère de la Justice et Droits Humains à KINSHASA/GOMBE, et enregistrés sous le numéro
917 à 920 Volume VII, immatriculée au Nouveau Registre de Commerce de la Ville de BUNIA sous
le numéro NRC 2097, ayant son siège social à BUNIA, Province Orientale, et son siège
administratif à Kinshasa, au numéro 15 de l'avenue des Sénégalais, dans la commune de la
Gombe, ci-représenté par Messieurs Yvon NSUKA ZI KABWIKU et Michel MAKABA MBUMBA,
respectivement Président du Conseil d'Administration ad intérim et Administrateur-Directeur
Général ad intérim, tous nommés aux termes de l'Ordonnance présidentielle n°08/004/2008 du 12
janvier 2008 portant nomination des Membres des Conseils d'Administration des Entreprises
Publiques, dûment habilités aux fins des présentes, ci-après dénommée « SOKIMO » ou la
« Cédante »,

d’une part ;
ET

LA SOCIETE GIRO GOLDFIELDS EXPLORATION SPRL, société privée à responsabilité limitée
de droit congolais, dont les statuts ont été authentifiés suivant l'Acte Notarié n° 010/2012 établi en
date du 05 janvier 2011 par Monsieur Vincent MOYA KILIMA, Directeur-Chef de Services de
Chancellerie & Contentieux a.i du Ministère de la Justice et Droits Humains à KINSHASA/GOMBE,
et enregistrés sous le numéro 010 Folio 74 Volume 1, immatriculée au Registre du Commerce de la
ville de KINSHASA sous le numéro KG/12554 et à l'identification Nationale sous le numéro
01-118-N64793T, dont le siège social est situé à KINSHASA, au numéro 183 de l'avenue
KALEMBELEMBE, dans la Commune de LINGWALA, représentée par son Président du Conseil
de Gérance, Monsieur CONG MAOHUAI, , dûment habilité aux fins des présentes, -ci-après
dénommée « GIRO GOLDFIELDS» ou la « Cessionnaire »,

d'autre part;

Le Cédant et le Cessionnaire sont ci-après désignés ensemble les « Parties » ou individuellement
une « Partie ».

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

(A) SOKIMO est titulaire des droits miniers sur le périmètre minier dénommé « GAWA » situé
dans le Territoire de WATSA, District du Haut-Uélé, Province Orientale, couvert par les
Permis d'Exploitation numéros 5048 et 5058, aux termes de deux Arrêtés Ministériels
référencés 2866/CAB.MIN/MINES/01/2007 et 2875/CAB.MIN/MINES/01/2007 du 12 mai
2007. Ces différents permis lui confèrent le droit exclusif d'effectuer, à l'intérieur des
périmètres sur lesquels ils portent et pendant la durée de leur validité, les travaux de
prospection, de recherches et d'exploitation de l'or et le cas échéant, des substances
associées ou non associées s’il en demande l'extension.
(B) Tous ces Droits Miniers lui ont été délivrés pour l'exploration et l'exploitation de l'or et des
Substances minérales associées, conformément à la législation minière en vigueur en
République Démocratique du Congo ;

(C) Au regard des risques encourus pour le développement dudit ou desdits projets miniers et de
la nécessité de mobilisation des investissements substantiels, les Parties ont signé en date
du 03 janvier 2012 un contrat d'association (le « Contrat d'Association »), en vertu duquel les
Parties ont convenu de créer une Société Commune dénommée « GIRO GOLDFIELDS
EXPLORATION SPRL », pour l'exécution des travaux d'exploration dans le Périmètre et de
transférer à cette dernière les Permis d'Exploitation couvrant le Périmètre:

(D) Au regard de la nécessité de disposer de disposer également de toutes les informations
nécessaires sur les ressources minérales dans le Périmètre « GAWA », SOKIMO a saisi
AMANI d'une demande d'extension du Contrat d'Association audit Périmètre. Cette requête
de SOKIMO ayant rencontré l'assentiment d'AMANI, les Parties ont signé en date du 11
janvier 2012 un Avenant au Contrat d'Association du 03 janvier 2012, modifiant
principalement le Périmètre du projet commun et les Permis d'Exploitation concernés.

(E) En conséquence, les Parties conviennent de conclure le présent Acte de Cession totale des
Titre miniers constatés par les Permis d'Exploitation numéros 5048 et 5058 à la Société
Commune « GIRO GOLDFIELDS EXPLORATION SPRL », dans le respect des règles et
procédures prévues par le Code et Règlement Miniers en vigueur, conformément aux
dispositions et conditions prévues dans le Contrat d'Association,

EN FO] DE QUOI, IL A ETE CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Objet

Conformément aux dispositions des articles 182 à 186 du Code Minier, SOKIMO accepte de céder
à la Société GIRO GOLDFIELDS EXPLORATION SPRL, et de transporter, sous toutes les
garanties de fait et de droit et libres de toutes charges, l'intégralité de ses droits, titres et intérêts
dans la portion de chaque périmètre des Permis d'Exploitation numéros 5048 et 5058 (les « Droits
Cédés »), dont les plans et les coordonnées figurent à l'Annexe du présent Acte.

Article 2 : Conditions et Modalités de Cession

La cession prévue dans le cadre du présent Acte de Cession Totale est consentie et acceptée par
les Parties, conformément aux dispositions du Contrat d'Association du 03 janvier 2012, tel que
modifié et complété par l'Avenant du 11 janvier 2012.

La cession prévue dans le cadre du présent Acte de Cession Totale deviendra effective à compter
de la réalisation de l'ensemble des formalités d'enregistrement prévues à l'article 184 et 185 du
Code Minier, et à l'article 380 du Règlement Minier, désignant la Société GIRO GOLDFIELDS
EXPLORATION SPRL en qualité de titulaire des Droits Cédés.
Article 3: Enregistrement de la cession

Les Parties s'engagent à se conformer aux obligations légales relatives à l'enregistrement de la
présente cession totale, conformément aux dispositions en la matière, telles que prévues dans le
Code et le Règlement Miniers.

SOKIMO apportera, en particulier, toute son assistance et appui pour parfaire, dans les meilleurs
délais, toutes les formalités d'enregistrement de la cession des Droits Cédés au Cadastre Minier.

Les Parties conviennent que le transfert des Permis d'Exploitation aura un caractère définitif à
compter de sa réalisation dans le respect des conditions, formalités et procédures prévues dans le
Code et Règlement Miniers. Nonobstant ce qui précède, les Permis d'Exploitation pourront être
rétrocédés à SOKIMO en cas de résiliation du Contrat d'Association, en cas de dissolution ou de
liquidation de la Société GIRO GOLDFIELDS EXPLORATION SPRL, dans les conditions
spécifiées dans le Contrat d'Association.

En cas de découverte de gisements économiquement exploitables dans le Périmètre et à l'issue de
la présentation des études de faisabilité y relatives par GIRO GOLDFIELDS EXPLORATION
SPRL, les Permis d'Exploitation devront être transférés à une ou plusieurs autres Sociétés
Communes créées par les Parties pour l'exploitation industrielle desdits gisements, conformément
et dans les conditions spécifiées dans le Contrat d'Association.

Article 4 : Procédures et Frais

Les Parties s'engagent à effectuer toutes les diligences pour l’accomplissement sans délai des
procédures administratives de transfert des Permis d'Exploitation numéros 5048 et 5058, dans le
respect des dispositions prévues par le Code et le Règlement Miniers.

Les Parties conviennent que tous les frais relatifs au transfert desdits Permis d'Exploitation à la
Société GIRO GOLDFIELDS EXPLORATION SPRL et à l'inscription de ce transfert au Cadastre
Minier seront à la charge de la Société GIRO GOLDFIELDS EXPLORATION SPRL.

Article 5 : Engagements de Société GIRO GOLDFIELDS EXPLORATION SPRL

Conformément aux termes de l'article 182 du Code Minier, la Société GIRO GOLDFIELDS
EXPLORATION SPRL s'engage à assumer toutes les obligations de SOKIMO vis-à-vis de l'Etat de
la RDC, de l'Administration des Mines et du Cadastre Minier (CAMI), relativement aux Droits
Cédés.

Article 6 : Dispositions diverses

Les Parties conviennent expressément que les dispositions du Contrat d'Association relatives à la
confidentialité (article 22) sont applicables au présent Acte de Cession. Les dispositions du Contrat
d'Association relatives aux Droits Cédés, principalement en son article 8, sont et demeurent
d'entière application entre les Parties.

Article 7 : Notifications

Toutes les notifications relatives au présent Acte de Cession devront être transmises par lettre
recommandée avec accusé de réception ou lettre remise en mains proprés, et prendront effet à la
date de la premjère présentation de la lettre recommandée ou à la date de la lettre remise en
mains propres, selon le cas.
Les notifications seront adressées aux Parties aux coordonnées ci-après:

Pour SOKIMO :

Pour AMANI:

Chaque Partie pourra changer ses coordonnées indiquées ci-dessus en le notifiant à l’autre Partie

SOCIETE MINIERE DE KILO-MOTO

A l'attention de l’Administrateur-Directeur Général
15, avenue des Sénégalais

KINSHASA/GOMBE

B.P. 8498 KINSHASA |

E-mail : kilomoto okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

GIRO GOLDFIELDS EXPLORATION SPRL

A l'attention du Directeur Général

183, avenue KALEMBELEMBE
KINSHASA/LINGWALA

E-mail : cmaohuai@sina.com

REPUBLIQUE DEMOCRATIQUE DU CONGO

moyennant un préavis de sept (7) jours.

Article 8 : Loi applicable et Juridiction compétente

Le présent Acte de Cession est régi et sera interprété conformément au droit de la République
Démocratique du Congo. Tous différends découlant du présent Acte de Cession ou en relation

avec celui-ci seront tranchés conformément aux dispositions de l'article 38 du Contrat

d'Association.

Article 7 : Entrée en vigueur

Le présent Acte de Cession Totale est établi en six (6) exemplaires valant tous original. Il entre en

vigueur à la date de sa signature par les Parties.

Ainsi fait à Kinshasa, le 12 janvier 2012.

que ue. POUR LA SOCIETE MINIERE DE KILO-MOT}

Yvon NSUKA ZI KABWIKU

Président a.i du Conseil d'Administration Admini

Michel MA

POUR GIRO GOLDFIELDS EXPLORATION SPRL

CONG MAOHUAIÏ
Président du Conseil de Gérance

eur Directeur Général a.i
ANNEXES
Atticle 6 : Engagements de Société GIRO GOLDFIELDS EXPLORATION SPRL

Conformément aux termes de l'article 182 du Code Minier, la Société GIRO GOLDFIELDS
EXPLORATION SPRL s'engage à assumer toutes les obligations de SOKIMO, vis-à-vis de l'Etat
de la RDC, de l'Administration des Mines et du Cadastre Minier (CAMI), relativement aux Droits
Cédés.

Article 6 : Dispositions diverses

Les Parties conviennent expressément que les dispositions du Contrat d'Association relatives à
la confidentialité (article …) sont applicables au présent Acte de Cession.

Les dispositions du Contrat d’ Association relatives aux Droits Cédés, et plus spécifiquement ses
Articles ….et …, sont et demeurent d'entière application entre les Parties.
Article 7 : Notifications

Toutes les notifications relatives au présent Acte de Cession devront être transmises par lettre
recommandée avec accusé de réception ou lettre remise en mains propres, et prendront effet à
la date de la première présentation de la lettre recommandée ou à la date de la lettre remise en
mains propres, selon le cas. Les notifications seront adressées aux Parties aux coordonnées ci-
après:

Pour SOKIMO : SOCIETE MINIERE DE KILO-MOTO
A l'attention de l’Administrateur-Directeur Général
15, avenue des Sénégalais
KINSHASA/GOMBE
B.P. 8498 KINSHASA |
E-mail : kilomoto okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour AMANI: GIRO GOLDFIELDS EXPLORATION SPRL
A l'attention du Directeur Général
183, avenue KALEMBELEMBE
KINSHASA/LINGWALA
E-mail : cmaohuai@sina.com
REPUBLIQUE DEMOCRATIQUE DU CONGO

Chaque Partie pourra changer ses coordonnées indiquées ci-dessus en le notifiant à l'autre
Partie moyennant un préavis de sept (7) jours.
Article 8 : Loi applicable et Juridiction compétente

Le présent Acte de Cession est régi et sera interprété conformément au droit de la République
Démocratique du Congo.

Tous différends découlant du présent Acte de Cession ou en relation avec celui-ci seront
tranchés conformément aux dispositions de l'article 38 du Contrat d'Association.

°

